Order, Supreme Court, New York County, entered on December 13, 1979, unanimously affirmed, without costs and without disbursements, and without prejudice to plaintiff’s right to seek discovery and inspection upon the pompletion of the taking of pretrial depositions (Rios v Donovan, 21 AD2d 409) and without prejudice to any future proper application by plaintiff seeking discovery of petitioner-respondent Trump Organization. The order of said court, entered on December 18, 1979, unanimously affirmed, without posts and without disbursements. No opinion. Concur — Murphy, P.J., Birns, Ross, Markewich and Lynch, JJ.